Exhibit 10.2

SECOND MODIFICATION TO PROMISSORY NOTE

THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into as of
July 5, 2011, by and between HEMACARE CORPORATION and CORAL BLOOD SERVICES, INC.
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $5,000,000.00, executed by Borrower and payable to the order
of Bank, dated as of December 4, 2009 (the "Note"), which Note is subject to the
terms and conditions of a loan agreement between Borrower and Bank dated as of
December 4, 2009, as amended from time to time (the "Loan Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

1.     The maximum principal amount available under the Note is hereby modified
to be Six Hundred Sixty Thousand One Hundred Fifty Dollars ($660,150.00).

2.     The effective date of the changes set forth herein shall be July 5 ,
2011.

3.     Except as expressly set forth herein, all terms and conditions of the
Note remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Loan Agreement shall have the same meaning when used
in this Modification. This Modification and the Note shall be read together, as
one document.

4.     Borrower certifies that as of the date of this Modification there exists
no Event of Default under the Note, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

1 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

HEMACARE CORPORATION

 

 

By:     /s/ Pete van der Wal     

Pete van der Wal,

Chief Executive Officer

WELLS FARGO BANK,

NATIONAL ASSOCIATION

 

By:     /s/ Seth W. Evenson     

Seth W. Evenson,

Relationship Manager

 

 

By:     /s/ Lisa Bacerra     

Lisa Bacerra,

Chief Financial Officer, Secretary

     

CORAL BLOOD SERVICES, INC.

 

 

By:     /s/ Pete van der Wal     

Pete van der Wal,

Chief Executive Officer

 

 

 

By:     /s/ Lisa Bacerra     

Lisa Bacerra,

Chief Financial Officer, Secretary

 

 



2

